United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 10, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-30894
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RHONDA RENEE ROTH,

                                     Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                             (99-CR-20078-1)
                          --------------------

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Rhonda Renee Roth pleaded guilty to theft

of mail, a violation of 18 U.S.C. § 1708, and was sentenced to

probation.     Roth appeals her sentence following the district

court’s revocation of probation.

     Roth contends that the district court’s sentence of two years’

imprisonment was plainly unreasonable.    Roth has not shown

that her sentence was illegal or unreasonable.    See United States

v. Pena, 125 F.3d 285, 287 (5th Cir. 1997).   Roth also argues that


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the district court erred by sentencing her in excess of her

original guidelines sentencing range.    This argument is, as she

concedes, foreclosed by our precedent.   See id.

     The judgment of the district court is

AFFIRMED.




                                2